Citation Nr: 1612332	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for chronic otitis media with otosclerosis, status post stapedectomy and labyrinthectomy, claimed as dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left ear hearing loss, tinnitus, and chronic otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed September 1979 RO decision, service connection for left ear hearing loss was denied.
 
2. New evidence received since the September 1979 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1. The September 1979 RO decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's September 1979 decision, and the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1979 rating decision, the RO denied the Veteran's claim for service connection for left ear hearing loss on the basis that there was not a clear relationship between noise exposure in service and the Veteran's current left ear hearing loss.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 1979 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Among other evidence, in December 2015, M.I.Y., M.D., submitted a letter opining that the Veteran's hearing loss was, in his professional opinion, at least as likely as not related to service.  This evidence is new, because it was not available when the Veteran's previous examination occurred, and it is material, because it speaks to a possible nexus between the Veteran's hearing loss and service.  Therefore, the Veteran's claim for left ear hearing loss is reopened.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for left ear hearing loss.


REMAND

The following further development is necessary in order to provide a complete and accurate review of the Veteran's claim.

In March 2009, the Veteran submitted a VA Form 21-4142, requesting that the VA attempt to obtain records from Grant Hospital and The Ohio State University Hearing Clinic.  The Veteran indicated on the Form 21-4142 that it was unlikely that records existed for these facilities.  However, the VA is obligated to "make reasonable efforts to obtain relevant records," generally consisting of an initial request indicating the records sought and a follow-up request.  38 C.F.R. § 3.159(c)(1) (2015).  There is no indication in the record that the RO made attempts to obtain these records.  An attempt must be made to obtain these records.

In July 2009, the Veteran underwent a VA examination for his otitis media.  The examiner in that case indicated that, based on currently available information, the Veteran's otitis media was not related to service.  However, during the Veteran's November 2015 hearing, he testified that he experienced dizziness in service, which necessitated a stapedectomy and labyrinthectomy.  He also testified that, although he experienced periods of dizziness in service, he did not seek medical attention for it, so there is no record of it in his service treatment records.  An addendum opinion would be prudent to incorporate the Veteran's new lay evidence into the examiner's opinion.

Lay evidence, including evidence provided at the Veteran's November 2015 hearing, and medical evidence, including a May 2011 VA examination, indicate a potential relationship between the Veteran's stapedectomy and labyrinthectomy and his left ear hearing loss and tinnitus.  If the Veteran's otitis media is at least as likely as not related to service, an opinion regarding secondary service connection of those conditions is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must associate with the claims file any attempts made to obtain records from Grant Hospital and The Ohio State University Hearing Clinic.  If no attempts were made, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from Grant Hospital and The Ohio State University Hearing Clinic.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his left ear hearing loss, tinnitus, and otitis media.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to the examiner who completed the Veteran's July 2009 examination or, if they are not available, to an examiner who is qualified to give an opinion on the Veteran's otitis media, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's November 2015 hearing testimony regarding dizziness in service, and how that dizziness related to his stapedectomy and labyrinthectomy.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's otitis media began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. If and only if the Veteran's otitis media is deemed at least as likely as not related to service, the RO must provide the Veteran's claims file to the examiner who completed the Veteran's May 2011 examination or, if they are unavailable, to an examiner who is qualified to give an opinion on the Veteran's hearing loss and tinnitus, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the potential determination that the Veteran's otitis media is related to service.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and tinnitus were proximately due to or the result of his service-connected otitis media, including his stapedectomy and labyrinthectomy.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and tinnitus were aggravated beyond its natural progression by his service-connected otitis media, including his stapedectomy and labyrinthectomy. 

iii) If the examiner determines that the Veteran's left ear hearing loss and tinnitus were NOT caused or aggravated by his service-connected otitis media, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and tinnitus began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


